Citation Nr: 1033845	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  00-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a head and 
neck injury, to include tinnitus.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for Type II diabetes 
mellitus, to include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities, to include as due to herbicide 
exposure.  

5.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as due to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

The claim of entitlement to service connection for residuals of a 
head and neck injury, to include tinnitus, was previously before 
the Board in September 2003 and September 2006 when it was 
remanded for additional development.  The issue was again before 
the Board in March 2008 when the claim was denied.  The Veteran 
appealed the Board's March 2008 denial of service connection for 
residuals of a head and neck injury, to include tinnitus, to the 
United States Court of Appeals for Veterans Claims (the Court).  
In a January 2010 Memorandum Decision, the Court vacated the 
March 2008 Board decision and remanded the matter back to the 
Board for readjudication consistent with the Memorandum Decision.  

The issues of entitlement to service connection for posttraumatic 
stress disorder claimed as due to a personal assault and 
entitlement to service connection for vascular instability have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required on his part.


REMAND

In June 2009, the Veteran submitted a statement indicating that 
he had been treated by VA with pain blocks for his neck and 
headaches from 1994 to the present.  He indicated the treatment 
was at both the VA Medical Center in Detroit, Michigan, and at 
the VA Medical Center in Marion, Illinois.  A review of the 
claims file demonstrates that the earliest VA medical records 
associated with the claims file are dated in 1996.  It appears 
that VA medical records may be outstanding.  The Board finds that 
attempts must be made to obtain all VA clinical records from the 
VA Medical Center in Detroit, Michigan and the VA Medical Center 
in Marion, Illinois from 1994 to the present.  

The Veteran has claimed that he has head and neck injuries, 
including tinnitus, as a result of falling off or being pushed 
off a pier while serving in Cuba.  In its January 2010 Memorandum 
decision, the Court found the Board's March 2008 denial of 
service connection for residuals of head and neck injuries, to 
include tinnitus, made contradictory findings regarding whether 
there was an in-service injury to the Veteran's head and neck.  
The Court faulted the Board for concentrating on the Veteran's 
lack of credibility with regard to his alleged in-service 
activities and indicated that, instead, the Board should have 
concentrated on the fact that there was an in-service injury to 
the Veteran's head in August 1969, regardless of the Veteran's 
reported etiology.  The Court directed that the Board address the 
question of whether there is a nexus between the Veteran's 
current head and neck disabilities and the documented in-service 
injury which occurred in August 1969.  

Initially, the Board notes that the Court did not fault the 
Board's March 2008 determination that the Veteran lacked 
credibility.  The Board has not received any further evidence to 
indicate that the Veteran's credibility has been rehabilitated 
subsequent to the March 2008 decision.  

A review of the service treatment records demonstrates that, in 
August 1969, the Veteran was seen at the medical clinic with a 
black eye, contusion and hematoma of the right orbital area and 
an abrasion to the right wrist.  The examiner noted that the 
Veteran had been in a motorcycle accident on August 6, 1969.  It 
was written that an x-ray of the Veteran's skull and facial bones 
was performed.  No x-ray report was associated with the Veteran's 
service treatment records.  A subsequent entry, dated September 
6, 1969, indicated that stitches were removed.  Injuries were 
noted as healing well with slight edema.  There is no other 
indication in the service treatment records that the Veteran 
injured his head.  There is no evidence in the service treatment 
records that the Veteran ever injured his neck.  The clinical 
records dated in 1969 only reference problems with the Veteran's 
head.  

A VA examination was conducted in January 2005.  The Veteran 
alleged that he had fallen from a pier during active duty.  The 
examiner opined that it was at least as likely as not that the 
Veteran's current head and neck disability was caused by or the 
result of his service related neck injury in 1969.  
Significantly, while the examiner who conducted the January 2005 
VA examination indicated that she had reviewed the Veteran's 
claims file, she failed to address evidence of record which 
indicates that the Veteran had had other injuries to his head and 
back, prior to and subsequent to his active duty service.  For 
example, at the time of the Veteran's entrance examination, he 
was found to be without physical defects but he did report he was 
involved in a scooter accident and had a slight concussion.  He 
also reported vertigo from a traumatic fall which occurred in 
1965.  An August 1999 VA clinical record reveals the Veteran 
reported he had a fall on a cement floor in 1996, landing on his 
right knee, hip and elbow.  Records provided by Social Security 
Administration reveal the Veteran reported he was involved in a 
motor vehicle accident in June 1999 which caused pain and 
whiplash.  The Board finds the examiner's failure to address 
other potential causes of the Veteran's head disability negates 
the probative value of the opinion.  The Board further notes that 
the examiner who conducted this examination did not cite to any 
clinical evidence in the service treatment records to support her 
finding of a neck injury.  The examiner opined that the Veteran's 
current head and neck injuries were "caused by or the result of 
his service related neck injury in 1969."  As set out above, 
there is evidence of a head injury in 1969 (a black eye, 
contusion and hematoma of the right orbital area) as documented 
in the service treatment records.  Significantly, there is no 
documentation in the service treatment records of a neck injury 
in 1969.  The service treatment records were silent as to 
complaints of, diagnosis of or treatment for neck problems.  It 
is not apparent upon what basis the examiner who conducted the 
January 2005 examination based her opinion, other than on the 
Veteran's self-reported history.  As set out above, the Board 
finds that the Veteran's current allegations of his military 
activities are without probative value.  Not only may the 
Veteran's memory have dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; cf. Pond v. West, 12 Vet. App. 341, 
346 (1999).  Due to the nature of the conflicting evidence of 
record created subsequent to the submission of his current claim 
for monetary benefits, the Board finds reason to discount any 
current descriptions of his in-service activities to include his 
reported fall from a pier.  Based on the above, the Board finds 
that the conclusions contained in the January 2005 VA examination 
report are not entitled to any probative weight.  This evidence 
is insufficient upon which to base a grant of service connection.  

The Board notes that there is associated with the claims file 
reports of VA examinations dated in June 2005, September 2005 and 
January 2007.  All three of these examination reports found that 
an opinion as to the etiology of any currently existing head and 
neck injury could not be provided without resort to speculation.  
These opinions were based on the examiner's determinations that 
there was no evidence of record of the Veteran's alleged falling 
or being pushed off a pier while in Cuba.  Significantly, these 
examination reports did not address whether the in-service 
motorcycle accident which occurred in August 1969 was the cause 
of any current head or neck injury.  This is the question sent 
back down by the Court in its January 2010 memorandum decision.  
The Board finds that another VA examination is required which 
addresses all of the Veteran's reported history as well as the 
in-service evidence of a motorcycle accident.  

The Veteran has claimed entitlement to service connection for 
headaches.  He has alleged that the headaches were the result of 
a motorcycle accident which occurred on August 6, 1969.  As set 
out above, the service treatment records document that the 
Veteran was involved in a motorcycle accident in August 1969 
(although at times he has denied this and alleged that he was 
actually beaten up but didn't want to report the perpetrator and 
at other times he has completely denied any motorcycle accident).  
There is evidence of record documenting current complaints of 
headaches.  No VA examination has been conducted to determine if 
there is an etiologic link between the in-service motorcycle 
accident and the currently reported headaches.  The Board finds 
that a VA examination is required to determine if there is such a 
link.  

In April 2009, the RO denied service connection for Type II 
diabetes mellitus, for peripheral neuropathy of the upper 
extremities and for peripheral neuropathy of the lower 
extremities.  The same month, the Veteran submitted a notice of 
disagreement with the April 2009 rating decision.  The Veteran 
has not been provided with a statement of the case.  Under these 
circumstances, a remand is required so that a statement of the 
case may be issued.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

In July 2008, the Veteran submitted a statement indicating a 
desire to participate in a local videoconference hearing.  The 
Veteran has not been afforded his requested hearing.  This must 
be scheduled.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for residuals of head and neck 
injuries to include tinnitus and for 
headaches.  After securing any necessary 
releases, obtain those records which have not 
already been associated with the claims file.  
Regardless of the Veteran's response, obtain 
all outstanding VA medical records including 
records created beginning in 1994 at the VA 
Medical Center in Detroit, Michigan and the 
VA Medical Center in Marion, Illinois.

2.  Issue a statement of the case to the 
Veteran and his representative, addressing 
the issues of entitlement to service 
connection for Type II diabetes mellitus, for 
peripheral neuropathy of the upper 
extremities and for peripheral neuropathy of 
the lower extremities.  The Veteran and his 
representative must be advised of the time 
limit in which he may file a substantive 
appeal.  Then, only if the appeal is timely 
perfected, should the issues be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

3.  Schedule the Veteran for a examination by 
an appropriately qualified health care 
professional to determine whether the Veteran 
currently experiences any residuals of a head 
and neck injury to include tinnitus which is 
etiologically linked to his active duty 
service.  The claims file, to include a copy 
of this remand, must be made available to the 
examiner prior to completion of the 
examination report for review of pertinent 
documents therein.  After reviewing the 
record, the VA examiner should answer the 
following question:  

a).  Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran currently has a head 
disorder, to include tinnitus, which is 
etiologically linked to his active duty 
service.  The examiner must be informed that 
only objective medical evidence in the 
service treatment records may be used in 
promulgating the requested opinion due to 
problems with the Veteran's veracity.  If a 
current head injury is identified and linked 
to active duty, the examiner is asked to 
identify the in-service event or injury which 
is the cause of the head injury.  The 
examiner is asked to discuss the evidence of 
pre and post service accidents and injuries 
reflected in the claims file.  

A detailed rationale, including pertinent 
findings from the record, must be provided 
for all opinion(s) provided.  If any opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
indicate why such an opinion would require 
speculation.  

Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

b).  Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran currently has a neck 
disorder which is etiologically linked to his 
active duty service.  The examiner must be 
informed that only objective medical evidence 
in the service treatment records may be used 
in promulgating the requested opinion due to 
problems with the Veteran's veracity.  If a 
current neck injury is identified and linked 
to active duty, the examiner is asked to 
identify the in-service event or injury which 
is the cause of the neck injury.  The 
examiner is asked to discuss the evidence of 
pre and post service accidents and injuries 
reflected in the claims file.  

A detailed rationale, including pertinent 
findings from the record, must be provided 
for all opinion(s) provided.  If any opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
indicate why such an opinion would require 
speculation.  

Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

4.  Schedule the Veteran for a VA examination 
by an appropriately qualified health care 
professional to determine whether the Veteran 
currently experiences headaches which are 
etiologically linked to his active duty 
service.  The claims file, to include a copy 
of this remand, must be made available to the 
examiner prior to completion of the 
examination report for review of pertinent 
documents therein.  After reviewing the 
record, the VA examiner should answer the 
following question:  

Whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that the 
Veteran currently has headaches which are 
etiologically linked to his active duty 
service.  If a headache disorder is 
identified and linked to active duty, the 
examiner is asked to identify the in-service 
event or injury which is the cause of the 
headache disorder.  The examiner is asked to 
discuss the evidence of pre and post service 
accidents and injuries reflected in the 
claims file.  

A detailed rationale, including pertinent 
findings from the record, must be provided 
for all opinion(s) provided.  If any opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
indicate why such an opinion would require 
speculation.  

Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

5.  Thereafter, review the claims folder to 
ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this remand 
and if not, implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998).

6.  When the development requested has been 
completed to the extent possible, the case 
should be reviewed by the RO on the basis of 
additional evidence.  If any benefit sought 
on appeal is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) and 
be afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.  

7.  Thereafter, the Veteran should be 
scheduled for a Board videoconference hearing 
in accordance with the docket number of his 
appeal.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

